Case 19-12537-KG Doc1 Filed 11/27/19 Page1of13

Fill in this information to identify the case:

United States Bankruptcy Court for the:

District of Delaware
(State)

Case number (if known): Chapter 7 U Check if this is an

 

amended filing

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-individuals, is available.

 

1. Debtor’s name GigaMedia Access Corporation

 

2. All other names debtor used d/b/a Giga Trust

in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

3. Debtor's federal Employer

 

 

 

 

 

 

 

 

 

 

 

 

ae A XX-XXXXXXX
Identification Number (EIN)
4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
607 Herndon Parkway
Number Street Number Street
Suite 302
P.O. Box
Herndon VA 20170
City State ZIP Code City State ZIP Code
Location of principal assets, if different from
principal place of business
County
Number Street
City State ZIP Code
5. Debtor’s website (URL) https:/Awww.gigatrust.com/

 

 

[V corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
UO) Partnership (excluding LLP)
QI Other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 19-12537-KG Doc1 Filed 11/27/19 Page 2of13

DEbICR GigaMedia Access Corporation

Case number (if kroiwn)

 

Nome

 

7. Describe debtor’s business

A. Check one:

() Health Care Business (as defined in 11 U.S.C. § 101(27A))
LJ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
U) Railroad (as defined in 11 U.S.C. § 101(44))
U) Stockbroker (as defined in 11 U.S.C. § 101(53A))
LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))
CJ Clearing Bank (as defined in 11 U.S.C. § 781(3))

7 None of the above

B. Check ail that apply:

im Tax-exempt entity (as described in 26 U.S.C. § 501)

() Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

(1 Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

[yr of the above

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

 

5416
8. Under which chapter of the Check one:
Bankruptcy Code is the v
debtor filing? [chapter 7
LJ Chapter 9

() Chapter 11. Check al! that apply:

UI Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
4/01/22 and every 3 years after that).

(J = The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

UL) Apian is being filed with this petition.

LJ Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

QC) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities Exchange
Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing for
Bankruptcy under Chapter 11 (Official Form 201A) with this form.

QU) The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

U) Chapter 12

 

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

[V fo

C] Yes. District When Case number
MM/ DD/YYYY

District When Case number
MM/ DD/YYYY

 

10. Are any bankruptcy cases
pending or being filed by a
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

[Vx

C) Yes. Debtor Relationship

District When
MM / DD /YYYY
Case number, if known

 

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 19-12537-KG Doc1 Filed 11/27/19 Page 3o0f13

Debtor

GigaMedia Access Corporation

 

Name

Case number (if known),

 

11. Why is the case filed in this
district?

Check all that apply:

[v7 Pebtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other

district.

LU A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have
possession of any real
property or personal property
that needs immediate
attention?

[ho

U) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

LJ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

What is the hazard?

 

O It needs to be physically secured or protected from the weather.

CD it includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related

assets or other options).

UL) Other

 

 

Where is the property?
Number Street

 

 

City

Is the property insured?
UC) No

U) Yes. Insurance agency

State ZIP Code

 

Contact name

 

Phone

 

 

Ll Statistical and administrative information

13. Debtor’s estimation of
available funds

Check one:

(J Funds will be available for distribution to unsecured creditors.

[V per any administrative expenses are paid, no funds will be available for distribution to unsecured creditors,

 

14. Estimated number of
creditors

U) 1-49 U 1,000-5,000

[¥ ko-99 C1) 5,001-10,000
LJ 100-199 U) 10,001-25,000
U 200-999

(J 25,001-50,000
U 50,001-100,000
U More than 100,000

 

15. Estimated assets

O) $0-$50,000 |W [1.000001 million

U2 $50,001-$100,000 $10,000,001-$50 million
QO) $100,001-$500,000 (2 $50,000,001-$100 million
(2 $500,001-$1 million LL $100,000,001-$500 million

QO) $500,000,001-$1 billion

(2 $1,000,000,001-$10 billion
(2) $10,000,000,001-$50 billion
Q) More than $50 billion

 

Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 19-12537-KG Doc1 Filed 11/27/19 Page 4of13

Debtor

 

Nome

CI $0-$50,000

C) $50,001-$100,000
C) $100,001-$500,000
{) $500,001-$1 million

16. Estimated liabilities

a $1,000,001 $101 million
5 10,000,001-$50 million
Q) $50,000,001-$100 million
C) $100,000,001-$500 million

Case number (i sncwn),

O: $500,000,001-$1 billion

QJ $1,000,000,001-$10 billion
UO) $10,000,000,001-$50 billion
Q) More than $50 billion

aR for Relief, Declaration, and Signatures
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement In connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

17. Declaration and signature of
authorized representative of
debtor

The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
petition.

w | have been authorized to file this petition on behalf of the debtor.

= {| have examined the information in this petition and have a reasonable belief (hat the information is true and
correct.

| declare under penaity of cad that the foregoing is true and correct.

Execuled lf ( a
« Me John DiDonato

furoht authorized representative of debtor Printed name
tle Chief Restructuring Officer
18. Signature of attorney a LZ ACL Date

Signatuée of attomey for debtor

Teles (1. Sho
rose Mh thseald th

OS gw. (Tackel $b,
balics fiche

 

 

UW p2Th¢

MM /DD /YYYY

S.k 7%
/PYo/

ZIP Code

Number

City State

 

 

 

Bet C54 -FBory — ygchled. o) fe cobhsibldyon,
5 2 ore pe

 

Official Form 201 Voluntary Petition for Non-Individuats Filing for Bankruptcy page 4
Case 19-12537-KG Doci1 Filed 11/27/19 Page5of13

GIGAMEDIA ACCESS CORPORATION

ACTION BY UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS

November 26, 2019

The undersigned, being the sole member of the Board of Directors (the “Board”) of
GigaMedia Access Corporation, a Delaware corporation (the “Company”), acting by written
consent without a meeting pursuant to Section 141(f) of the Delaware General Corporation Law
(as amended from time to time) and the Bylaws of the Company (as amended from time to time),
do hereby adopt and approve, effective as of the date set forth above, the following resolutions
(the “Resolutions”), which shall have the same force and effect for all purposes as if such action
had been taken and adopted at a formal meeting:

WHEREAS, the Board has reviewed the materials presented by Mr. John DiDonato, the
Company’s Chief Restructuring Officer (the “CRO”) and has held numerous discussions with the
legal and other advisors to the Company regarding the liabilities, obligations, and liquidity
situation (including current and future liquidity needs) of the Company, the strategic alternatives
available to the Company, and the impact of the foregoing on the businesses and operations of the

Company;

WHEREAS, the Board has had the opportunity to consult with the CRO and the legal and
other advisors of the Company and fully consider each of the strategic alternatives available to the

Company; and

WHEREAS, the Board has reviewed and considered the advice and recommendations of
the CRO and the Company’s legal and other advisors as to the relative risks and benefits of filing
for relief under the provisions of chapter 7 of title 11 of the United States Code (the “Bankruptcy
Code”).

NOW, THEREFORE, BE IT:

RESOLVED, that, in the best judgment of the Board, it is desirable and in the best interests
of the Company and its creditors, equityholders, employees, and other parties-in-interest, that the
Company file, or cause to be filed, a voluntary petition for relief under the provisions of chapter 7
of the Bankruptcy Code (the case so commenced, the “Chapter 7 Case”);

RESOLVED, that Mr. John DiDonato, the CRO, and any individual specifically
designated by the CRO (together with the CRO, the “Authorized Officers”) be, and hereby is,
authorized, empowered, and directed, in the name and on behalf of the Company, to (i) execute
and file, or cause to be executed and filed, with the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”) at such time as any Authorized Officer executing the same
shall determine, all petitions, schedules, lists, motions, applications, pleadings, and other necessary
papers or documents, including any amendments thereto, and (ii) take any and ail actions, and
perform any and all further deeds, that he deem necessary, advisable, or appropriate to obtain relief
Case 19-12537-KG Doci1 Filed 11/27/19 Page 6of13

under the provisions of chapter 7 of the Bankruptcy Code or in connection with the Chapter 7
Case, with a view to the successful prosecution of the Chapter 7 Case.

RESOLVED, that in addition to the specific authorizations hereto conferred upon the
Authorized Officers, each of them hereby is authorized, directed, and empowered, in the name of,
and on behalf of, the Company, to take or cause to be taken any and all such further actions, to
execute and deliver any and all such agreements, certificates, instruments, and other documents,
and to pay all expenses, including filing fees, in each case as such Authorized Officer shall
determine in his or her business judgment to be necessary, advisable, or appropriate to fully carry
out the intent and accomplish the purposes of the Resolutions adopted herein, or to fully
accomplish any and all actions taken in connection with the Chapter 7 Case;

RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing Resolutions done in the name of and on behalf of the Company, which acts would
have been approved by the foregoing Resolutions except that such acts were taken before these
Resolutions were adopted, are hereby in all respects approved, confirmed, and ratified.

[Remainder of Page Intentionally Left Blank]
Case 19-12537-KG Doc1 Filed 11/27/19 Page 7of13

IN WITNESS WHEREOF, the undersigned sole member of the Board of Directors has
duly executed this Unanimous Written Consent of the Board of Directors of the Company as of
the date first set forth above.

By: LS

Name‘ Matthew Kahn
Title: Sole Member of the Board of Directors

[Signature Page to Unanimous Written Consent ofthe Board of Directors of GigaMedia Access Corporation]

 
Case 19-12537-KG Doc1 Filed 11/27/19 Page 8of13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7

GigaMedia Access Corporation Case No. 19- (_)

Debtor.

ee a ae ae ae

 

 

LIST OF EQUITY SECURITY HOLDERS'

 

 

 

 

 

 

Equity Holders Address of Equity Holder | Class / Kind of | Percentage
| Interest of Equity
Held
GigaMedia Holdings 1209 Orange Street, Common Stock 100%
Corporation Wilmington, DE 19801 and Prefered
(registered address) Stock

 

 

The information provided herein is based on documents available to the Debtor and its management at the time
of filing.
Case 19-12537-KG Doc1 Filed 11/27/19 Page9of13

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7

GigaMedia Access Corporation Case No. 19- (__)

Debtor.

 

CORPORATE OWNERSHIP STATEMENT?

Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or
more of any class of the debtor’s equity interest:

 

 

 

Shareholder Approximate Percentage of Shares
Held
GigaMedia Holdings Corporation 100%

 

 

 

 

2 ‘The information provided herein is based on documents available to the Debtor and its management at the time
of filing.
Case 19-12537-KG Doc1 Filed11/27/19 Page 10o0f13

Fill In this information to identify the case and this filing:

GigaMedia Access Corporation

Debtor Name
United States Bankruptcy Court for the: District of Delaware
(State)

Case number (if known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15

An Individual who is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that Is not Included In the document,
and any amendments of those documents. This form must state the individual's position or relationship to the debtor, the Identity of the

document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud Is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1344,
1519, and 3571.

| and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another individual serving as a representative of the debtor in this case.

 

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

HO OCOoOoODOoeCoO

List of Equity Security Holders & Corporate Ownership Statement

Other document that requires a declaration

| declare under penalty of perjury that the foregoing is (ryeand correct.
IQ. s

Executed on (1 [2 7/2019 x

MM/DD/YYYY

 
 

 

 

ure of individual signing on behalf of debtor

 

John DiDonato

Printed name

Chief Restructuring Officer

Position or relationship to debtor

 

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors
-_[-

"ULI PoUleJWO UOICULIOFUI 9} Jo ssoud}o[duI09 10 AovMd9R 9Y) 0} SB
‘porjdum io ssordxa ‘sayueuem Jo suonejasoidol Aue SYxLUI IOJDOIIP IO SIOOIJO SH JOU 10jQOq] 2Y} JOYWON *(.10}G9q, 943) uoeIod10D
SSOOOVY BIPSP[CSIH JO SISO PUL IOJOOIIP JUALIN 9Y} O} O[QLTIEAR UOTLULIOJUT JS9aq SY} S1DI]J91 UoIDY poyosoid UOeULIOFUI oY, ,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-12537-KG Doc1 Filed11/27/19 Page 11of13

 

 

 

 

ZIT VA ‘JOUIOD SUOSK], O79 MING “OXI SInqsse’] YEZS OTT uoseig ie A/H

E8SOT OA MON ‘oTepsIBOg anuaAY YOMeM ETT | “O'd ‘Sporeloossy 3% ATBHOOM aH

o[qe[IeAvUN UOTLULIOJUT XHqpoy

9]qe]eAvun UoOTyeULIOjUyT peunyy ueyiey

o[qe[IeAvUN UOTBULIOJUT peisey YU

o][qe]eaeun UolyeuOjzU] “OUT “TOV AA SIOPPULIG,

99102 WA ‘Seting ‘ozenbg quiosTyM 9bSSP yoIsayy plaed

o[GeTIeAeUN UOTRULIOyUy Ipseulog Jorueqd

o[qeTeaeun UOTeULIOJU] eleWiq ued

PLyss NW ‘stjodeouuryy “os9 ating “As AlsreaTUr) 6787 OTT S10 seu] snqnwunD

OLIZO VI ‘Woj\sog I00]J UZ [ 90e[g TeuoneussjUy OMT, [eloueuLy TesAIDd

ILLOZ VA ‘UopuioH] peoy sTTLAonUID Y80E ssoulsng X02

SN L697Z-811Z0 VI ‘UOIsog POP MINS “say UOSTURH 09S OTT “oanovraquy snsussu0)

9[qe[IeAvun UONeULIOjU] SIOMOT] ApUID

oyqe]iearun UONeULIOsUyT Iayoje'T Joydojsuyy

o[quyieaeun UoneULIoyuy gTeAoure,)

o[qeTIeavun UONeULoyUyT sopury peg

86rb-Z1 TOT HOA MON HOA MON “EZEId JOTTOFOAION OC dT] Snog r9¥eg

21/92] TeAvun UoTyeuLojyUy uosuyor MoIpUYy

a] Ge[IBARUN UOTeULIOJU] SUry SOU

9SSE-STOK6 “WO ed OMIA HD BOLD 07 oul sqe’T jeuy

Dad Burliag Jomsiq Suesoey_ ‘peoy iseq ovrbuerxnif 01'ON W09"}oURTA [Z
SSIIPPY 10jIPIID IUIBN] LOJIPIAD

 

 

 

|SHOMPaXD JO IV]

 
Case 19-12537-KG Doc1 Filed11/27/19 Page 12 of 13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

o1qeyreavun voryeunioyuy eapueyo [rung
a[qeyIeaeun UOTeULoyUy] BEMPTIC JO syeIS
9]qe[TeAvUN UOTeULIO;U] euUeIeUsIS
LEST-7ZECOLH) ZS807 CIN “OTTEAOOY “Uy Jopniseypy 90911 Teue A TUOTYS
o[qeTieaeun UOTeuLopUy WI0D'39010JSo[esS
o[qe[Ieaeun UOleULIOjUy poowepH yeynyes
1£68-9600E #18100

“YINING 009 INS ‘preasfnog e]JoIeg LETE “OUT P0139] YIN 0/9 OZOT POUSTATUOD WSU 0ZOT SoUSIAFUOD WSU
o][qeyIeaeun UONeULIOjUy Ipieliog WoOqoy
o]1qQe[IeAeun UOTeULIOsU] usu =
o[qepieaevun UONeULIOsU] SIO|SLJA WUIeg
pZLOT VA WOYID PALI OWNS OOEET yepred yeyIN
o[qe[leavun UOleULIO;Uy Ope [AeYoI||
Aoyiny, [nqueys] “SUIploH YHED HED ws], yoy
o[qelreaeun UOT eULIOjUy onig A1OWy\[
a][qereaeun UOTeULIOyUT ZOIMOUR]L] Ye]
o[qeTIeAeUN UOTeULIOFUT T[OZZIg sno]
9]Ge]IBARUN UOTJeULIOJU] Joy0g sv]
o[QUTIeALUN UOTVULIOJU] suemy Apoqury
o]qe]BAvUN UOTeULOJU]T ZION Aor
s[Qe[eAvUN UOTyeuLOjyUy ying uygor
S9STL AN ‘Aimqisom, PIO ‘Pu Aoneoy A 971 weyeys UYyor
S[QUITEALIN WOTeULIOFUT ueysne A ossor
o]qe[reavun uoTjeuoyuy surly oye
L0909 Stout] ‘oseoryD Joorg UoIMG Ue A “AK OSS dnoign sunjnsuos) uompY
o][qe]eAvunN UOTeULIOyUy yodsqnyy
£60-8979F NI ‘SIIOdVNVIGNI “WaVd ADATIOON ANO proyuey
LylOZ WA ‘ungysy ‘de]d OpeysIysIN £6607 oy[ateoorg ALE Hy

SSIIPPY 1AOJIPIAD sv] 10JIPIITZ

 

 

 
Case 19-12537-KG Doc1 Filed11/27/19 Page 13 o0f13

 

a]qu]Ieaeun UoTVeULIOJUT

OTT suonepay oIqnd [21017

 

 

 

 

 

 

 

 

 

 

o]QuTIeAeUN WONeULIOJU] Vy] suex

ZOTIT CI “TOUTE OOT SINS JOON POOMpSY "HY CET ATT] ‘puny UmMoy [BOL PHOM

d]qQe]eAvUN UOTeULIOsU] suon’y UA

ouy ‘suoneoTunuu0,)

d]qQe[IeAvUN UOTeULIOJU] a AYLMOIG pou)

[oeds] CTI TS6b PATEL YoRleg unuyeld youry wor “8 [RFA SC punoqu/)

o[qQuIeAvuUN UONeULIOsUyT woysegd pol

LESI-CZECOTH) ZS807 CIN “ATLAYOOY “UT Jopraseyl 90911 UTI AAS
SSXIPPY 103IPIID IMB] 10jTPIID

 

 
